Putnam Investments One Post Office Square Boston, MA 02109 March 7, 2017 VIA EDGAR Jaea Hahn, Esquire U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 RE: Putnam Global Natural Resources Fund (Securities Act File No. 333-215824 and Investment Company Act File No. 811-03061)—Pre-Effective Amendment No. 1 to the Registration Statement on Form N-14 Dear Ms. Hahn: Enclosed for filing on behalf of Putnam Global Natural Resources Fund (the “Fund”) is Pre-Effective Amendment No. 1 to the Registration Statement on Form N-14 (the “Registration Statement”). The Registration Statement relates to the merger of Putnam Global Energy Fund, a series of Putnam Funds Trust, into the Fund. By separate correspondence filed on March 7, 2017, the Fund and Putnam Retail Management, Limited Partnership requested acceleration of the effective date of the Registration Statement so that it becomes effective on March 8, 2017, or as soon thereafter as possible. I may be reached at 1-617-760-0044, to discuss this matter further. Thank you in advance for your assistance. Very truly yours, /s/ Caitlin E. Robinson Caitlin E. Robinson Enclosure cc: Bryan Chegwidden, Esquire, Ropes & Gray LLP James Thomas, Esquire, Ropes & Gray LLP Peter Fariel, Esquire, Putnam Investments
